FILED
                            NOT FOR PUBLICATION                             SEP 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM JACKSON KITCHENS,                        No. 15-15230

               Plaintiff-Appellant,              D.C. No. 1:05-cv-01567-DCB

 v.
                                                 MEMORANDUM*
MARGARET MIMS, Asst. Sheriff,

               Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     David C. Bury, District Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      William Jackson Kitchens, a civil detainee, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims arising from his detention in Fresno County jail pending adjudication of his

civil commitment under California’s Sexually Violent Predator Act. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo cross-motions for

summary judgment. Guatay Christian Fellowship v. County of San Diego, 670

F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendant Mims

because Kitchens failed to raise a genuine dispute of material fact as to whether

Mims was personally involved in or caused a constitutional violation. See Starr v.

Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is liable under § 1983

only if he or she is personally involved in the constitutional deprivation or there is

a “sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation and internal quotation marks omitted)); see also

Redman v. County of San Diego, 942 F.2d 1435, 1449 (9th Cir. 1991) (en banc)

(summary judgment was proper where law enforcement officer was not responsible

for developing or promulgating facility policies, or otherwise directly involved in

the constitutional violation).

      We do not consider Kitchens’s claims regarding a strip search or claims

against any other defendant because a prior decision of this Court affirmed the

district court’s order granting summary judgment on those claims. See Kitchens v.

Pierce, 584 F. App’x 302 (9th Cir. 2014); Merritt v. Mackey, 932 F.2d 1317, 1320

(9th Cir. 1991) (under the law of the case doctrine, an appellate court panel will not


                                           2                                     15-15230
reconsider questions that another panel has previously decided in the same case).

      AFFIRMED.




                                         3                                   15-15230